Affirmed and Memorandum Opinion filed August 7, 2003








Affirmed and Memorandum Opinion filed August 7, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00106-CR
____________
 
RUBEN PAEZ, Appellant
 
V.
 
THE STATE OF TEXAS,
Appellee
 

 
On
Appeal from the 185th District Court
Harris County, Texas
Trial
Court Cause No. 895,640
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a plea of guilty to the offense of sexual
assault of a child.  In accordance with
the terms of a plea bargain agreement, the trial court deferred a finding of
guilt and placed appellant on community supervision for eight years.  On November 12, 2002, the State filed a
motion to adjudicate guilt.  After a
hearing, the trial court found the allegations true and sentenced appellant to
confinement for six years in the Institutional Division of the Texas Department
of Criminal Justice on January 3, 2003. 
Appellant filed a timely notice of appeal.




Appellant=s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 7, 2003.
Panel consists of Chief Justice
Brister and Justices Anderson and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).